Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations means for “storing,” “presenting,” “obtaining” and “selecting” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “storing,” “presenting,” “obtaining” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 41 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 
Means for storing : Figure 7 memory 716
Means for presenting: Figure 7 processor 712
Means for obtaining: Figure 7 processor 712
Means for selecting: Figure 7 processor 712

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 21-24, and 41-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grosche (US 2019/0253826).

Regarding claim 1, Grosche teaches A device configured to play one or more of a plurality of audio streams (Grosche ¶0065, “VLOs for each recording spot in the virtual free field” and ¶0066 “the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”), the device comprising: a memory configured to store the plurality of audio streams (Grosche ¶0105, “the storage medium is configured to store microphone signals and/or metadata of one or more microphone setups, the static and/or dynamic VLO parameters and/or any information necessary for performing the methods of the embodiments of the present disclosure”), each of the audio streams representative of a soundfield (Grosche figure 2a and ¶0069, “virtual listening position for (3D) audio playback within a real, recorded acoustic scene”); and one or more processors coupled to the memory (Grosche ¶0105), and configured to: present a user interface to a user (Grosche ; obtain an indication from the user via the user interface representing a desired listening position (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”); and select, based on the indication, at least one audio stream of the plurality of audio streams (Grosche figure 2a and ¶0066, “The encoded data stream may be generated by virtually driving, for each of the one or more microphone setups, the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”).

Regarding claims 2 and 22, Grosche teaches wherein the memory is further configured to store location information associated with coordinates of an acoustical space in which a corresponding one of the plurality of audio streams was captured or synthesized (Grosche ¶0070-0072, “coordinate origin to the center position of the i-th recording spot”).

Regarding claims 3 and 23, Grosche teaches wherein the user interface comprises one or more of a graphical user interface (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”), a gesture-based user interface, a voice command-based user interface, a touch-based user interface.

Regarding claims 4 and 24, Grosche teaches wherein the user interface is configured to obtain user input in at least one of single touch, multi-touch, gesture, voice command, or tap (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”).

Regarding claim 21, Grosche teaches A method comprising: storing, by a memory (Grosche ¶0105, “the storage medium is configured to store microphone signals and/or metadata of one or more microphone setups, the static and/or dynamic VLO parameters and/or any information necessary for performing the methods of the embodiments of the present disclosure”), a plurality of audio streams (Grosche ¶0065, “VLOs for each recording spot in the virtual free field” and ¶0066 “the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”), each of the audio streams representative of a soundfield (Grosche figure 2a and ¶0069, “virtual listening position for (3D) audio playback within a real, recorded acoustic scene”), the memory being communicatively coupled to one or more processors (Grosche ¶0105); presenting, by the one or more processors, a user interface (Grosche figure 2a and  ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”); obtaining, by the one or more processors, via the user interface, an indication representing a desired listening position (Grosche figure 2a and ¶0064, ; selecting, by the one or more processors and based on the indication, at least one audio stream of the plurality of audio streams (Grosche figure 2a and ¶0066, “The encoded data stream may be generated by virtually driving, for each of the one or more microphone setups, the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”).

Regarding claim 41, Grosche teaches A device configured to play one or more of a plurality of audio streams (Grosche ¶0065, “VLOs for each recording spot in the virtual free field” and ¶0066 “the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”), the device comprising: means for storing the plurality of audio streams (Grosche ¶0105, “the storage medium is configured to store microphone signals and/or metadata of one or more microphone setups, the static and/or dynamic VLO parameters and/or any information necessary for performing the methods of the embodiments of the present disclosure”), each of the audio streams representative of a soundfield (Grosche figure 2a and ¶0069, “virtual listening position for (3D) audio playback within a real, recorded acoustic scene”); means for presenting a user interface (Grosche figure 2a and  ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”); means for obtaining, via the user interface, an indication representing a desired listening position (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”); and means for selecting, based on the indication, at least one audio stream of the plurality of audio streams (Grosche figure 2a and ¶0066, “The encoded data stream may be generated by virtually driving, for each of the one or more microphone setups, the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”).

Regarding claim 42, Grosche teaches A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to: store (Grosche ¶0105, “the storage medium is configured to store microphone signals and/or metadata of one or more microphone setups, the static and/or dynamic VLO parameters and/or any information necessary for performing the methods of the embodiments of the present disclosure”) a plurality of audio streams (Grosche ¶0065, “VLOs for each recording spot in the virtual free field” and ¶0066 “the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”), each of the audio streams representative of a soundfield (Grosche figure 2a and ¶0069, “virtual listening position for (3D) audio playback within a real, recorded acoustic scene”); present a user interface (Grosche figure 2a and  ¶0064, “the user may be enabled to specify the virtual listening position ; obtain, via the user interface, an indication representing a desired listening position (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”); and select, based on the indication, at least one audio stream of the plurality of audio streams (Grosche figure 2a and ¶0066, “The encoded data stream may be generated by virtually driving, for each of the one or more microphone setups, the one or more VLOs assigned to the respective microphone setup so that these one or more VLOs virtually reproduce the sound that was recorded by the respective microphone setup”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 11-12, 19-20, 25-26, 28-29 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche (US 2019/0253826) in view of Leppanen (US 2018/0349088).

Regarding claims 5 and 25, Grosche teaches wherein the user interface comprises the graphical user interface (Grosche figure 2a and ¶0064, “the user may be enabled to specify the virtual listening position by typing in a specific virtual listening position into the playback apparatus”), however does not explicitly teach the graphical user interface comprises representations associated with coordinates of the acoustical space in which the plurality of audio streams were captured or synthesized.

Leppanen teaches a graphical user interface comprises representations associated with coordinates of the acoustical space in which the plurality of audio streams were captured or synthesized (Leppanen ¶0051 “Knowledge of the location of each distinct audio source may be obtained by using transmitters/receivers or identification tags to track the position of the audio sources, such as relative to the presence capture device, in the scene captured by the presence capture device”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Leppanen to improve the known device of Grosche to achieve the predictable result of user-friendly way for controlling sound sources in the virtual environment.



Regarding claims 8 and 28, Grosche in view of Leppanen teaches wherein the one or more processors is further configured to combine at least two audio streams based on the indication by at least one of mixing the at least two audio streams (Leppanen figure 1 and ¶0054) or interpolating a third audio stream based on the at least two audio streams.

Regarding claims 9 and 29, Grosche in view of Leppanen teaches wherein the one or more processors are further configured to obtain via the user interface an importance indication representing an importance assigned to an audio stream, and wherein the importance indicates a relative gain to be applied to the audio stream (Leppanen ¶0075 and figure 5, “second user input type 524 effects the change in audio level for audio mixing”).



Regarding claim 12, Grosche in view of Leppanen teaches wherein the snapping mode is a hard snapping mode or a soft snapping mode (Leppanen ¶0098, “smartphone…digital camera”).

Regarding claims 19 and 39, Grosche in view of Leppanen teaches wherein the device comprises a mobile handset (Leppanen ¶0068, “smartphone”).

Regarding claims 20 and 40, Grosche in view of Leppanen teaches wherein the device further comprises a wireless transceiver, the wireless transceiver being coupled to the one or more processors and being configured to receiver a wireless signal, wherein the wireless signal comprises at least one of Bluetooth, or Wi-Fi (Leppanen ¶0068, “smartphone”), or conforms to a fifth generation (5G) cellular protocol.

Claims 10, 13-14, 16, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche (US 2019/0253826) in view of Eronen (EP 3343349).



Eronen teaches wherein the one or more processors are further configured to set, based on the indication, an audio source distance threshold (Eronen ¶0006, “beyond the threshold distance”).
	
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Eronen to improve the known device of Grosche to achieve the predictable result of providing realistic audible sounds in multiple positions in virtual reality.

Regarding claim 13, Grosche in view of Eronen teaches wherein the one or more processors are further configured to: determine a first audio source distance threshold, and wherein the one or more processors are configured to select the at least one audio stream of the plurality of audio streams, further based on the first audio source distance threshold ( Eronen ¶0008).

Regarding claim 14, Grosche in view of Eronen teaches wherein the one or more processors are further configured to: determine a second audio source distance threshold, and wherein the one or more processors are configured to select the at least one audio stream of the plurality of audio streams, further based on the second audio 

Regarding claims 16 and 36, Grosche in view of Eronen teaches wherein the one or more processors are further configured to: determine that a user is moving from one location to another location; and based on the determination that the user is moving from one location to another location, select at least one different audio stream of the plurality of audio streams (Eronen figures 3, 5 and ¶0006).

Claims 15, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche (US 2019/0253826) in view of Eronen (EP 3343349) in further view of Leppanen (US 2018/0349088).

Regarding claims 15 and 35, Grosche in view of Eronen does not explicitly teach wherein the one or more processors are configured to combine the two audio streams by applying a function F(x) to the two audio streams.

Leppanen teaches wherein the one or more processors are configured to combine the two audio streams by applying a function F(x) to the two audio streams (Leppanen figure 1 and ¶0054).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of 

Regarding claim 31, Grosche in view of Eronen in further view of Leppanen teaches further comprising obtaining, by the one or more processors via the user interface, an indication from the user that the user desires to activate a snapping mode.  (Leppanen ¶0098, “smartphone…digital camera”).

Regarding claim 32, Grosche in view of Eronen in further view of Leppanen teaches wherein the snapping mode is a hard snapping mode or a soft snapping mode (Leppanen ¶0098, “smartphone…digital camera”).

Regarding claim 33, Grosche in view of Eronen in further view of Leppanen teaches  determining, by the one or more processors, a first audio source distance threshold, wherein the selecting the at least one audio stream of the plurality of audio streams is further based on the first audio source distance threshold ( Eronen ¶0008).

Regarding claim 34, Grosche in view of Eronen in further view of Leppanen teaches determining, by the one or more processors via the user interface, a second audio source distance threshold, wherein the selecting the at least one audio stream of the plurality of audio streams is further based on the second audio source distance .

Claims 17-18 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche (US 2019/0253826) in view of Leppanen (US 2018/0349088) in further view of Mindlin (US 10484811).

Regarding claims 17 and 37, Grosche in view of Leppanen teaches wherein a displayed world comprises a visual scene represented by video data captured by a camera (Leppanen ¶0005, “virtual or augmented reality view”), however does not explicitly teach wherein the device comprises an extended reality headset.

Mindlin teaches wherein the device comprises an extended reality headset (Mindlin figure 2A).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Mindlin to improve the known device of Grosche in view of Leppanen to achieve the predictable result of combining virtual and augmented reality to achieve a combination reality experience.

Regarding claims 18 and 38, Grosche in view of Leppanen in further view of Mindlin teaches wherein the device comprises an extended reality headset (Mindlin 

Allowable Subject Matter
Claims 7 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the one or more processors is further configured to, in response to obtaining the indication representing the desired listening position, output, for display, a graphical user interface element suggesting an alternative listening position” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652